Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,805,003.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim of the present application are an obvious variation of the limitations presented in claim of U.S. Patent No. 10,805,003.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,805,003.  
Claims of Present Application
Claims of U.S. Patent No. 10,805,003
14. An optical signal control apparatus, comprising:





a controller configured to control a dummy light using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a wavelength band corresponding to the optical intensity; and
a storage configured to store the threshold value assigned to the wavelength band,
wherein the wavelength spacing is less than the wavelength band.
1. An optical communication apparatus, comprising: a wavelength multiplexer configured to output a multiplexed optical signal; a monitor configured to monitor an intensity of an optical signal in the multiplexed optical signal at an interval and output a monitored intensity at each monitored interval; and a controller configured to control a dummy light using the monitored intensity and a threshold value, wherein the threshold value is assigned to a wavelength band corresponding to the monitored intensity, and wherein the interval is less than the wavelength band. 




As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,805,003.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art in view of claims of U.S. Patent No. 10,805,003.

Claims 14 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,404,366.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the present application are an obvious variation of the limitations presented in claims of U.S. Patent No. 10,404,366.
	The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,404,366.  
Claims of Present Application
Claims of U.S. Patent No. 10,404,366
14. An optical signal control apparatus, comprising:
a controller configured to control a dummy light using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a wavelength band corresponding to the optical intensity; and
a storage configured to store the threshold value assigned to the wavelength band,
wherein the wavelength spacing is less than the wavelength band.
16. The optical signal control apparatus according to claim 14, wherein the controller is configured to control to introduce the dummy light into the wavelength band according to the optical intensity.

1. An optical communication apparatus comprising: a wavelength multiplexer configured to output a multiplexed optical signal; a monitor configured to monitor an intensity of an optical signal in the multiplexed optical signal; and a controller configured to control a dummy light based on the monitored intensity and at least one of a plurality of threshold values, the plurality of threshold values including different threshold values assigned to different wavelength bands. 
2. The optical communication apparatus according to claim 1, wherein the controller is further configured to control the dummy light based on the monitored intensity and a first threshold value assigned to a first wavelength band, and the first wavelength band includes a wavelength of the optical signal. 


As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,404,366.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art in view of claims of U.S. Patent No. 10,404,366.

Claims 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,056,976.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the present application are obvious variant of the limitations presented in claims of U.S. Patent No. 10,056,976.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,056,976.  
Claims of Present Application
Claims of U.S. Patent No. 10,056,976
14. An optical signal control apparatus, comprising:
a controller configured to control a dummy light using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a wavelength band corresponding to the optical intensity; and
a storage configured to store the threshold value assigned to the wavelength band,
wherein the wavelength spacing is less than the wavelength band.
15. The optical signal control apparatus according to claim 14, wherein the controller is configured to determine the optical intensity of the wavelength-multiplexed optical signal with respect to each wavelength spacing into which the wavelength band is finely divided in accordance with a grid width of an optical signal to control the dummy light. 
16. The optical signal control apparatus according to claim 14, wherein the controller is configured to control to introduce the dummy light into the wavelength band according to the optical intensity.
17. The optical signal control apparatus according to claim 16, wherein the controller is configured to determine, if each optical intensity in a predetermined wavelength band is smaller than the threshold value assigned to the predetermined wavelength band, that the dummy light needs introducing into the predetermined wavelength band. 
18. The optical signal control apparatus according to claim 16, wherein the controller is configured to determine, if at least one optical intensity in a predetermined wavelength band is equal to or larger than the threshold value assigned to the predetermined wavelength band, that the dummy light does not need introducing into the predetermined wavelength band.
1. An optical signal monitor, comprising: a storage configured to hold a threshold value i (i=1 to N) set for each of N determination areas i (i=1 to N) having a bandwidth n set in accordance with an average grid of dummy light; a measurement section configured to sequentially measure an optical intensity of an inputted wavelength-multiplexed optical signal with respect to each of measurement areas 1 to M obtained by dividing the determination area i into M areas with a bandwidth m (M=n/m) sufficiently smaller than a grid width of a monitoring-target optical signal composing the wavelength-multiplexed optical signal, and output MxN measured values; and a determination section configured to determine that dummy light corresponding to the determination area i needs introducing if each of M measured values in the determination area i is smaller than a threshold value i, and, determine that dummy light corresponding to the determination area i does not need introducing if at least one of the M measured values in the determination area i is equal to or larger than the threshold value i. 

    



As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,056,976.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art in view of claims of U.S. Patent No. 10,056,976.

Claims 14-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,206,080.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the present application are obvious variation of the limitations presented in claim of U.S. Patent No. 11,206,080.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,206,080.  
Claims of Present Application
Claims of U.S. Patent No. 11,206,080
14. An optical signal control apparatus, comprising:
a controller configured to control a dummy light using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a wavelength band corresponding to the optical intensity; and
a storage configured to store the threshold value assigned to the wavelength band,
wherein the wavelength spacing is less than the wavelength band.

15. The optical signal control apparatus according to claim 14, wherein the controller is configured to determine the optical intensity of the wavelength-multiplexed optical signal with respect to each wavelength spacing into which the wavelength band is finely divided in accordance with a grid width of an optical signal to control the dummy light. 

16. The optical signal control apparatus according to claim 14, wherein the controller is configured to control to introduce the dummy light into the wavelength band according to the optical intensity.

17. The optical signal control apparatus according to claim 16, wherein the controller is configured to determine, if each optical intensity in a predetermined wavelength band is smaller than the threshold value assigned to the predetermined wavelength band, that the dummy light needs introducing into the predetermined wavelength band. 

18. The optical signal control apparatus according to claim 16, wherein the controller is configured to determine, if at least one optical intensity in a predetermined wavelength band is equal to or larger than the threshold value assigned to the predetermined wavelength band, that the dummy light does not need introducing into the predetermined wavelength band.

19. The optical signal control apparatus according to claim 14, wherein the wavelength-multiplexed optical signal comprises optical signals in which a plurality of frequency grids are mixed.

20. An optical signal controlling method, comprising:
controlling a dummy light using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a wavelength band corresponding to the optical intensity; and
storing the threshold value assigned to the wavelength band,
wherein the wavelength spacing is less than the wavelength band.

21. The optical signal controlling method according to claim 20, wherein the 3
controlling of the dummy light includes determining the optical intensity of the wavelength-multiplexed optical signal with respect to each wavelength spacing into which the wavelength band is finely divided in accordance with a grid width of an optical signal to control the dummy light.

22. The optical signal controlling method according to claim 20, wherein the controlling of the dummy light includes controlling to introduce the dummy light into the wavelength band according to the optical intensity.

23. The optical signal controlling method according to claim 22, wherein the controlling of the dummy light includes determining, if each optical intensity in a predetermined wavelength band is smaller than the threshold value assigned to the predetermined wavelength band, that the dummy light needs introducing into the predetermined wavelength band.
24. The optical signal controlling method according to claim 22, wherein the controlling of the dummy light includes determining, if at least one optical intensity in a predetermined wavelength band is equal to or larger than the threshold value assigned to the predetermined wavelength band, that the dummy light does not need introducing into the predetermined wavelength band.

25. The optical signal controlling method according to claim 20, wherein the
wavelength-multiplexed optical signal comprises optical signals in which a plurality of 4
1. A monitor, comprising: a determination unit configured to make a determination regarding an optical signal using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a monitoring area wider than the wavelength spacing; and a storage configured to store the threshold value assigned to each monitoring area related to the optical intensity.




2. The monitor according to claim 1, wherein the determination unit is configured to determine the optical intensity of the wavelength-multiplexed optical signal with respect to each wavelength spacing into which the monitoring area is finely divided in accordance with a grid width of the optical signal of a monitoring target.

3. The monitor according to claim 1, wherein the determination unit is configured to determine, with respect to each monitoring area, whether dummy light without any optical signal, needs introducing.

4. The monitor according to claim 3, wherein the determination unit is configured to determine, if each optical intensity in a predetermined monitoring area is smaller than the threshold value assigned to the predetermined monitoring area, that the dummy light needs introducing into the predetermined monitoring area.

5. The monitor according to claim 3, wherein the determination unit is configured to determine, if at least one optical intensity in a predetermined monitoring area is equal to or larger than the threshold value assigned to the predetermined monitoring area, that the dummy light does not need introducing into the predetermined monitoring area.



6. The monitor according to claim 1, wherein the wavelength-multiplexed optical signal comprises optical signals in which a plurality of frequency grids are mixed.


7. A monitoring method, comprising: making a determination regarding an optical signal using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a monitoring area wider than the wavelength spacing; and storing the threshold value assigned to each monitoring area related to the optical intensity.



8. The monitoring method according to claim 7, wherein the making of the determination includes determining the optical intensity of the wavelength-multiplexed optical signal with respect to each wavelength spacing into which the monitoring area is finely divided in accordance with a grid width of the optical signal of a monitoring target.


9. The monitoring method according to claim 7, wherein the making of the determination includes determining, with respect to each monitoring area, whether dummy light without any optical signal, needs introducing.

10. The monitoring method according to claim 9, wherein the making of the determination includes determining, if each optical intensity in a predetermined monitoring area is smaller than the threshold value assigned to the predetermined monitoring area, that the dummy light needs introducing into the predetermined monitoring area.

11. The monitoring method according to claim 9, wherein the making of the determination includes determining, if at least one optical intensity in a predetermined monitoring area is equal to or larger than the threshold value assigned to the predetermined monitoring area, that the dummy light does not need introducing into the predetermined monitoring area.


12. The monitoring method according to claim 7, wherein the wavelength-multiplexed optical signal comprises optical signals in which a plurality of frequency grids are mixed.   



As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,206,080.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art in view of claims of U.S. Patent No. 11,206,080.
Allowable Subject Matter
Claims 14-25 are allowed in view of the prior arts of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, Kaneko et al (US Patent No. 9,219,565) teaches an optical communication apparatus, as shown on Fig. 7, comprising:
a wavelength multiplexer (40) configured to output a multiplexed optical signal; 
a monitor configured to monitor an intensity of an optical signal in the multiplexed optical signal (see col. 4, lines 8-18); and
a controller configured to control a dummy light based on the monitored intensity (see col. 5, lines 3-22; it is inherent that there is a controller to insert or control the dummy light).
Sato (US Pub. No. 2008/0304829) teaches WDM communication system comprising a controlled dummy light multiplexed with optical signals (see paragraph [0049]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a controller configured to control a dummy light using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a wavelength band corresponding to the optical intensity; and
a storage configured to store the threshold value assigned to the wavelength band,
wherein the wavelength spacing is less than the wavelength band.

Regarding claim 20, Kaneko et al (US Patent No. 9,219,565) teaches an optical communication method comprising:
outputting a multiplexed optical signal (wavelength multiplexer 40 outputs optical signal);
monitoring an intensity of an optical signal in the multiplexed optical signal (see col. 4, lines 8-18); and
controlling a dummy light based on the monitored intensity (see col. 5, lines 3-22).
Sato (US Pub. No. 2008/0304829) teaches WDM communication system comprising a controlled dummy light multiplexed with optical signals (see paragraph [0049]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
controlling a dummy light using an optical intensity of a wavelength-multiplexed optical signal at a wavelength spacing and a threshold value in a wavelength band corresponding to the optical intensity; and
storing the threshold value assigned to the wavelength band,
wherein the wavelength spacing is less than the wavelength band.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uda et al (US Pub. No. 2009/0317078) is cited to show optical transmission device transmitting supervisory optical signal for controlling intensity to a certain level to stabilize the amplitude between wavelengths (see paragraph [0012]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637